WALLACE, JUDGE:
This claim was submitted for determination upon a written stipulation filed by the parties indicating that the claimant supplied the respondent’s Equipment Division with oxygen and acetylene in cylinders; that it is common custom and practice in the welding industry that cylinders are loaned to customers; that three cylinders of the claimant were damaged by fire while in the possession and control of the respondent, and that the sum of $437.00 is a fair and reasonable amount for the damaged cylinders.
Accordingly, the Court makes an award to the claimant in the amount stipulated.
Award of $437.00.